UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22219 Wells Fargo Multi-Strategy und I, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code:(415) 371-4000 Date of fiscal year end:January 31 Date of reporting period: April 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule of Investments is attached herewith. Wells Fargo Multi-Strategy und I, LLC Consolidated Schedule of Investments As of April 30, 2011 (Unaudited) Investment in Wells Fargo Multi-Strategy 100 Master Fund I, LLC – 100.1% * $ Other Liabilities in Excess of Other Assets - (0.1)% ) Members’ Capital - 100.0% $ * Wells Fargo Multi-Strategy und I, LLC ("TEI Fund") is a feeder fund that indirectly invests substantially all of its investable assets in Wells Fargo Multi-Strategy 100 Master Fund I, LLC ("Master Fund") through Wells Fargo Multi-Strategy und I, LDC ("Offshore Feeder Fund"). This schedule of investments is a consolidated schedule of investments of the TEI Fund and the Offshore Feeder Fund. The Schedule of Investments of the Master Fund is included below. Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments As of April 30, 2011 (Unaudited) Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.3% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 11.0% HFR DS Feingold O'Keeffe Fund HFR DS Tiedemann Fund HFR EM Outrider Fund Equity Hedge - 33.6% HFR HE 360 Fund HFR HE Ajia Lighthorse China Growth Fund HFR HE Ardsley Renewable Energy Fund HFR HE CastleRock Fund HFR HE Jade Fund HFR HE Martin Currie Performance Fund HFR HE Turner Select Opportunities Fund HFR HE Victoire Latam Fund Event Driven - 6.2% HFR ED Global Fund HFR ED York Fund Macro - 10.5% HFR Macro Galtere Commodity Fund HFR Macro GAM Global Rates Fund HFR MF Beach Fund HFR MF Diversified Select Fund Market Neutral - 2.0% HFR MN Sabre Style Arbitrage Fund Merger Arbitrage - 7.3% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Strategy Trusts Cost Fair Value Relative Value - 25.1% HFR RVA Advent Global Opportunity Fund HFR RVA Constellation Fund HFR RVA Feingold O'Keeffe Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund HFR RVA Whitebox Fund Total Investments** (Cost - $162,829,777*) - 100.0% Other Liabilities in Excess of Other Assets – 0.0% ) Members’ Capital - 100.0% $ Percentages shown are stated as a percentage of members’ capital as of April 30, 2011. * The cost and unrealized appreciation (depreciation) of investments as of April 30, 2011, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) Equity Hedge % Relative Value Distressed Securities Macro Merger Arbitrage Event Driven Convertible Arbitrage Market Neutral % Fair Value Measurements The Master Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ●
